Downey, J.
The appellant was indicted, tried, and convicted of conspiracy with others to commit a felony. The case is before us on the question as to the sufficiency of the indict! ment. In the description of the crime, the indictment is like that in the case of Landringham v. The State, ante, p. 186, which was held bad, because it did not, with sufficient fulness and accuracy, describe the felony which the conspirators intended to commit. On the authority of that case, the indictment in this case must be held insufficient.
The judgment is reversed, and the cause remanded, with instructions to quash the indictment; and the clerk will certify the warden of the state prison as required by law.